     Case: 3:18-cv-00029-CVG-RM Document #: 853 Filed: 06/17/19 Page 1 of 4



                        IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. THOMAS AND ST. JOHN


WILNICK DORVAL,                                              )
                                                             )
                                                             )
                                             Plaintiff,      )      CASE NO. 3:18-cv-00029
                                                             )
               vs.                                           )
                                                             )
SAPPHIRE VILLAGE CONDOMINIUM                                 )
OWNERS ASSOCIATION, et al                                    )
                                             Defendants.     )
                                                             )
WILNICK DORVAL,                                              )
                                                             )
                                                             )
                                             Plaintiff,      )      CASE NO. 3:16-cv-00050
                                                             )
               vs.                                           )
                                                             )
SAPPHIRE VILLAGE CONDOMINIUM                                 )
OWNERS ASSOCIATION, et al                                    )
                                             Defendants.     )
                                                             )

                              MEMORANDUM IN SUPPORT OF
                        MOTION TO COMPEL DEPOSITION OF PLAINTIFF
                        AND FOR SANCTIONS FOR FAILURE TO APPEAR

   Pursuant to Federal Rule of Civil Procedure 37(d)(1) and LRCi 37.1, Defendant Sapphire Village

Condominium Owners Association (“Sapphire”) has moved for 1) an order directing Plaintiff to appear for

his own deposition following his failure to appear for his deposition noticed for June 10, 2019; and 2) an

order directing Plaintiff to reimburse Sapphire for the fee for the one hour wasted by its attorney in

attending the deposition for which Plaintiff did not appear. In support of this motion, Sapphire would show

the Court as follows.

                                               The non-event

   On May 21, 2019, Sapphire served Plaintiff with notice to appear for his own deposition at 9:30 a.m. on

June 10, 2019 “at the District Court of the Virgin Islands, St. Thomas Division, or an alternative
      Case: 3:18-cv-00029-CVG-RM Document #: 853 Filed: 06/17/19 Page 2 of 4



location to be designated in advance of the deposition.” ECF # 735.

   On June 7, 2019, Sapphire served Plaintiff with an amended notice to appear for his own deposition.

The amended notice was identical to the original except that the amended notice clarified that the location

would be in Courtroom 3 at the District Court of the Virgin Islands, St. Thomas Division, Ron

deLugo Federal Building, 5500 Veterans Drive, St. Thomas, VI 00802. ECF # 814.

   On June 10, 2019, at 9:30 a.m., undersigned counsel for Sapphire; counsel for the Cordero defendants,

and Claudia Woldow, pro se; and the stenographer appeared for Plaintiff’s deposition. Exhibit 1

(transcript).

   At 10:00 a.m., counsel for the Cordero defendants sent email to Plaintiff advising him the attending

parties were present and that they would wait until 10:30 a.m. (one hour after the scheduled start) before

adjourning, in hopes that he would appear. Exhibit 2 (Rich email).

   By 10:30 a.m., Plaintiff had failed to appear and the attending parties adjourned. Exhibit 1.

No rule or protective order excused Plaintiff from appearing for his deposition.

                       Sapphire conferred with Plaintiff regarding his deposition

   Plaintiff refuses to communicate with undersigned counsel. Sapphire’s co-counsel Andrew Simpson

communicated repeatedly with Plaintiff in attempts to ensure that Plaintiff appeared for his properly

noticed deposition. See, generally, Exhibit 3, which contains a sampling of the email exchanges between

Simpson and Plaintiff. To the extent that it may be required, undersigned counsel and Simpson certify to

the Court that they have tried in good faith to secure Plaintiff’s attendance at his own deposition without

resorting to this motion.

                                        Conclusion - Relief Sought

   Based upon the foregoing, it appears that the only thing that will make Plaintiff appear for his own

deposition is an order of this Court directing him to appear and stating the possible consequences of not

appearing. Accordingly, Sapphire prays for such an order in the form submitted herewith.
     Case: 3:18-cv-00029-CVG-RM Document #: 853 Filed: 06/17/19 Page 3 of 4



  In this case, the undersigned charges $275 per hour. Undersigned wasted several hours preparing for

Plaintiff’s deposition, traveling to the deposition, waiting one hour for Plaintiff to appear, and traveling

from the deposition. However, as a sanction for his failure to appear, Sapphire asks only that it be

reimbursed in the amount of $275 for the one hour the undersigned waited in the courtroom for Plaintiff to

appear. Sapphire also paid $124 to the stenographer for her appearance fee and a transcript of its attempt to

depose Plaintiff.   Exhibit 4. Accordingly, Sapphire prays that this Court will also order Plaintiff to

reimburse it in the total amount of $399.

                                             DUENSING & CASNER

June 17, 2019                                By: s/ Michael Fitzsimmons
                                             Michael Fitzsimmons, Esq., VIBA 792
                                             9800 Buccaneer Mall, Bldg. 2, Suite 9
                                             St. Thomas, U.S. Virgin Islands 00802
                                             Tel: (340) 774-6011
                                             Fax: (340) 776-8520
                                             mfitzsimmons@vilawyers.com

                                     CERTIFICATE OF SERVICE

I certify that on June 17, 2019, the foregoing document was filed with this Court via its ECF system, which
will send a notice of filing to all parties who have appeared in this action as listed below:

Wilnick Dorval
6700 Sapphire Village, Apt. 265
St.Thomas, VI 00802
917-602-3354
Email: dorval.wilnick@gmail.com
Pro Se

John H Benham , III
Boyd L Sprehn
1001 Frederiksberg Gade
P.O. Box 11720
St Thomas, VI 00801-4720
340-774-0673
Email: john@benhamlawvi.com
sprehn@benhamlawvi.com
Attorney for Joanne Levesque

Carol Ann Rich
Malorie Diaz
BRATHWAITE LAW LLC
     Case: 3:18-cv-00029-CVG-RM Document #: 853 Filed: 06/17/19 Page 4 of 4



Al Cohen's Plaza No.6 Bldg 1 4001
Raphune Hill,Suite 109
St. Thomas, VI 00802
340-776-7474
Email: crich@dudleylaw.com
ajbaptiste@dudleylaw.com
Attorney for Lourdes Cordero and
Thomas Cordero

Andrew C. Simpson
2191 Church St., Ste. 5
Christiansted, VI 00820
340-719-3900
asimpson@coralbrief.com
Co-Counsel for Sapphire Village, Sidney Jarvis,
Michael Baird, Michelle Lange, Todd Farrand,
Nicholas Overmyer

Claudia A Woldow
Email: mcwoldow@live.com
Pro Se

Bernard M. VanSluytman
P.O. Box 6878
St. Thomas, VI 00804
Tel.: (340) 774-9153
vanesql@yahoo.com
Pro Se                                            s/ Michael Fitzsimmons
